'I

                                                                           CLERK'S OFFICE U.S. DIST. COURT
                                                                                   AT ROANOKE, VA
                                                                                        FILED

                                                                                  MAR 2 0 2019
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN OISTRICT OF VIRGINIA JUL~~~~:: fL,ERK
                             ROANOKE DIVISION           BY: b'E'p~


TERESAW.,                                          )
                                                   )
       Plaintiff,                                  ) Civil Action No. 7:17-CV-430
                                                   )
v.                                                 )
                                                   )
NANCY A. BERRYHILL,                                ) By: Michael F. Urbanski
Acting Commissioner of Social Security,            ) ChiefUnited States District Judge
                                                   )
       Defendant.                                  )

                              MEMORANDUM OPINION

       This social security disability appeal was referred to the Honorable Robert S. Ballou,

United States Magistrate Judge, pursuant to 28 U.S.C. § 636(b)(1)(B), for proposed findings of

fact and a recommended disposition. The magistrate judge filed a report and recommendation

on February 20, 2019, recommending that the plaintiffs motion for surrunary judgment be

denied, the Commissioner's motion for summary judgment be granted, and the

Commissioner's final decision be affirmed. Plaintiff Teresa L. ("Teresa") has filed objections

to the report and this matter is ~ow ripe for the court's consideration.

       As discussed more fully below, the court finds that the ALJ did not properly consider

the opinion of Teresa's treating physician. In turn, the basis for finding that she could return

to her past relevant work is not based on substantial evidence. Thus, remand for further review

is warranted. The court will SUSTAIN Teresa's objection, REJECT the magistrate judge's

recommendation, and REMAND this case to the Commissioner for further consideration

pursuant to sentence four of 42 U.S.C. § 405(g).
I. Standard of Review of Magistrate Judge Decision

       The objection requirement set forth in Rule 72(b) of the Federal Rules of Civil

Procedure is designed to "train[] the attention of both the district court and the court of

appeals upon only those issues that remain in dispute after the     magi~trate   judge has made

findings and recommendations." United States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007)

(citing Thomas v. Arn, 474 U.S. 140, 147--48 (1985)). An objecting party must do so "with

sufficient specificity so as reasonably to alert the district court of the true ground for the

objection." Id. at 622.

               To conclude otherwise would defeat the purpose of requiring
               objections. We would be permitting a party to appeal any issue
               that was before the magistrate judge, regardless of the nature and
               scope of objections made to the magistrate judge's report. Either
               the district court would then have to review every issue in the
               magistrate judge's proposed findings and recommendations or
               courts of appeals would be required to review issues that the
               district court never considered. In either case, judicial resources
               would be wasted and the district court's effectiveness based on
               help from magistrate judges would be undermined.



       The district court must determine de novo any portion of the magistrate judge's report

and recommendation to which a proper objection has been made. "The district court may

accept, reject, or modify the recommended disposition; receive further evidence; or return the

matter to the magistrate judge with instructions." Fed. R. Civ. P. 72(b)(3); accord 28 U.S.C. §

636(b)(1).

       If, however, a party "'makes general or conclusory objections that do not direct the

court to a specific error in the magistrate judge's proposed findings and recommendations,"'

de novo review is not required. Dipro,spero v. Colvin, No. 5:13-cv-00088-FDW-DSC, 2014

                                                2
WL 1669806, at *1 (W.D.N.C. Apr. 28, 2014) (quoting Howard Yellow            Cabs~    Inc. v. United

States, 987 F. Supp. 469,474 (W.D.N.C. 1997) (quoting Orpiano v. Johnson, 687 F.2d 44,47

(4th Cir. 1982))). "The court will not consider those objections by the plaintiff tha·t are merely

conclusory or attempt to object to the entirety of the Report, without focusing the court's

attention on specific errors therein." Camper v. Comm'r of Soc. Sec., No. 4:08cv69, 2009 WL

9044111, at *2 (E.D. Va. May 6, 2009), aff'd, 373 F. App'x 346 (4th Cir.); see Midgette, 478

F.3d at 621 ("Section 636(b)(1) does not countenance a form of generalized objection to cover

all issues addressed by the magistrate judge; it contemplates that a party's objection to a

magistrate judge's report be specific and particularized, as the statute directs the district court

to review only 'those portions of the report or specified proposed findings or recommendations to

which objection is made."'). Such general objections "have the same effect as a failure to object,

or as a waiver of such objection." Moon v. BWX Technologies, 742 F. Supp. 2d 827, 829

(W.D. Va. 2010), aff'd, 498 F. App'x 268 (4th Cir. 2012). See also Arn, 474 U.S. at 154 ("[T]he

statute does not require the judge to review an issue de novo if no objections are Hled....").

       Rehashing arguments raised before the magistrate judge does not comply with the

requirement set forth in the Federal Rules of Civil Procedure to Hle specific objections. Indeed,

objections that simply reiterate arguments raised before the magistrate judge are considered to

be general objections to the entirety of the report and recommendation. See Veney v. Astrue,

539 F. Supp. 2d 841, 844-45 (W.D. Va. 2008). As the court noted in Veney:

               Allowing a litigant to obtain de novo review of her entire case by
               merely reformatting an earlier brief as an objection "mak[es] the
               initial reference to the magistrate useless. The functions of the
               district court are effectively duplicated as both the magistrate and
               the district court perform identical tasks. This duplication of time
               and effort wastes judicial resources rather than saving them, and

                                                 3
               runs contrary to the purposes of the Magistrates Act." Howard
               [v. Sec'y of Health & Human Servs.], 932 F.2d [505,] D509 [(6th
               Cir. 1991)].

539 F. Supp. 2d at 846. A plaintiff who reiterates her previously-raised arguments will not be

given "the second bite at the apple she seeks;" instead, her re-flled brief will be treated as a

general objection, which has the same effect as would a failure to object. Id.

II. Judicial Review of Social Security Determinations

       It is not the province of a federal court to make administrative disability decisions.

Rather, judicial review of disability cases is limited to determining whether substantial evidence

supports the Commissioner's conclusion that the plaintiff failed to meet his burden of proving

disability. See Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); see also Laws v.

Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966). In so doing, the court may neither undertake a

de novo review of the Commissioner's decision nor re-weigh the evidence of record. Hunter

v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992). Evidence is substantial when, considering the

record as a 'whole, it might be deemed adequate to support a conclusion by a reasonable mind,

Richardson v. Perales, 402 U.S. 389, 401 (1971), or when it would be sufficient to refuse a

directed verdict in a jury trial. Smith v. Chater, 99 F.3d 635, 638 (4th Cir. 1996). Substantial

evidence is not a "latge or considerable amount of evidence," Pierce v. Underwood, 487 U.S.

552, 565 (1988), but is more than a mere scintilla and somewhat less than a preponderance.

·Perales, 402 U.S. at 401; Laws, 368 F.2d at 642. If the Commissioner's decision is supported

by substantial evidence, it must be affirmed. 42 U.S.C. § 405(g); Perales, 402 U.S. at 401.




                                                4
III. Plaintiff's Objections!

       On summary judgment, Teresa argued that the             AIJ   opinion was not supported by

substantial evidence. In particular, she asserted that the ALJ failed to properly evaluate the

opinions of her treating sources and failed to properly evaluate her past relevant work as it

was actually performed. In her objections to the report and recommendation, Teresa argues

that the magistrate judge erred when he found that substantial evidence supported the ALfs

decision to give less than controlling weight to the opinion of Teresa's treating physician and

also when he found that the ALJ properly determined that she ·could return to her past relevant

work as a credit manager.

       A. Opinions of Treating Physicians

       In general, an ALJ must accord more weight to the medical opinion of an examining

source than to that of a nonexamining source. Testamark v. Berryhill, 736 Fed. Appx. 395,

387 (4th Cit. 2018) (citing 20 C.P.R. §§ 404.1527(c)(1), 416.927(c)(1) and Brown v. Comm'r

of Soc. Sec. Admin., 873 F.3d 251, 268 (4th Cit. 2017)). Treating sources are likely to be the

medical professionals most. able to provide a detailed, longitudinal picture of the claimant's

medical impairments. Id. (citing Woods v. Berryhill, 888 F.3d 686, 695 (2018)). "[T]he ALJ is

required to give controlling weight to opinions proffered by a claimant's treating physician so

long as the opinion' is well supported by medically acceptable clinical and laboratory diagnostic

-techniques and is not inconsistent with the other substantial evidence in the claimant's case

record." Lewis v. Berryhill, 858 F.3d 858, 867 (4th Cit. 2017) (alterations and internal



1Detailed facts about Teresa's impairments and medical and procedural history can be found in the report
and recommendation (ECF No. 19) and in the administrative transcript (ECF No.8) and will not be repeated
here.

                                                   5
quotations omitted). 2 If an ALJ does not give controlling weight to the opinion of a treating

sburce, the ALJ must consider a non-exclusive list of factors to determine the weight to be

given all the medical opinions of record, including (1) examining relationship; (2) treatment

relationship; (3) supportability of the source's opinion; (4) consistency of the opinion with the

record; and (5) specialization of the source. Testamark, 736 Fed. Appx. at 398.

        While Teresa makes a general objection that the ALJ did not properly credit the

testimony of her treating physicians, her only specific objection is that the ALJ did not say

what weight, if any, she gave to the June 2015 opinion of Clifford Nottingham, M.D. A brief

description of Dr. Nottingham's records regarding Teresa's treatment are set out here to

provide context for Teresa's argument.

        Teresa saw Dr. Nottingham in April 2012, complaining of back pain after a fall the

month before and reporting that her chronic back pain had become much worse. Her exam

was essentially normal except for diffuse tenderness to palpation over her low and mid spine.

She could ambulate independently and had no weakness in her lower extremities. R. 394.

Imaging showed moderate degenerative disc changes at C5-C6 with vertebral body fusion at

C6-C7. She had a rather pronounced narrowing of the L4-L5 intervertebral disc space with

mild narrowing of the L5-S1 disc space. R. 526-527. In July 2012 a myelogram showed

multilevel degenerative changes with mild to moderate neuroforaminal stenosis on the right

at L4-LS and LS-S1. R. 354.



2 The Social Security Administration has amended the treating source rule effective March 27, 2017, for cases
flied after that date. Under the new rule, the SSA will consider the persuasiveness of all medical opinions and
evaluate them primarily on the basis of supportability and consistency. 20 C.P.R.§ 404.1520c(a), (c)(1)-(2).
Because this case was flied before the effective date of the change, the decision is reviewed under the
regulation in effect at that time, 20 C.P.R.§ 404.1527.

                                                       6
       Teresa saw Dr. Nottingham again in December 2012. She reported muscle pain and

pain in her joints and back. R. 426. She had multiple areas of joint stiffness and soft tissue

tenderness. R. 429. She was using a TENS unit for chronic spine pain which she said was

working well. She also had ongoing symptoms at multiple sites, presumably from fibromyalgia.

R. 426. On December 11, 2012 Dr. Nottingham noted that Teresa's back pain was being

managed by Dr. Shaffrey with conservative measures using pain management and injections.

He also noted that Teresa had been out of work since December 4, 2012 and would not return

until December 24, 2012. R. 434, 437. On December 21, 2012 Teresa reported a positive

response to an injection she had received from a pain specialist. R. 440. Dr. Nottingham wrote

another note indicating that she should not return to work until she saw the pain specialist in

January. R. 443.

       In January 2013 Teresa told Dr. Nottingham that ongoing back pain as well as pain in

multiple muscular locations caused her to be unable to sit for very long, nor to stand or do

any other activities for a prolonged period. She was in no acute distress but had multiple areas

of tenderness over the soft tissue of her neck, paraspinous region, and low back. She had

discomfort with any range of motion in her low back and ambulated somewhat slowly because

of pain. Dr. Nottingham recommended gentle but consistent walking for exercise. R. 445. Dr.

Nottingham continued to write notes commenting that Teresa was chronically disabled

because of her pain and should remain off work. R. 448, 451, 453, 463. He encouraged her to

walk on level ground. R. 451.

       Dr. Nottingham completed a work-related questionnaire on May 9, 2013 on which he

checked boxes indicating that Teresa's pain was incapacitating; sitting increased or aggravated


                                               7
her pain to the extent that medication was necessary; medication caused her effectiveness in

the workplace to be severely limited and caused her to be unable to function at a productive

level; her pain was constant; and she was liable to be absent from work more than three times

a month because of her impairment. R. 495.

       On May 13, 2014 Teresa reported to Dr. Nottingham that doctors at the University of

Virginia hospital did not believe she was a candidate for surgery and she had tried all the pain

management modalities. She was using her chronic preventative medication as well as

breakthrough pain medication but had not been exercising and had been unable to lose weight.

He noted that Teresa's back symptoms were chronic and likely combined both spinal disease,

fibromyalgia, and some degree of underlying depression. R. 497.

       In November
               .   2014 Teresa
                          .
                               told
                                 .
                                    Dr.
                                    .
                                        Nottingham that she was in pain virtually. all the

time and sometimes took two Oxycodone tablets instead of one. She took her other

medications as scheduled. Her back pain had flared up in recent days and she had occasional

low-grade but chronic paresthesia in her right leg. She had muscular tension posteriorly in the

paraspinous musculature at the cervical area and lumbar region. She had discomfort moving

her neck and lower back. He opined that her multiple chronic issues, including long-term back

discomfort and fibromyalgia, were not likely to improve.

       On December 30,2014 Dr. Nottingham wrote a letter stating that he had been treating

Teresa for more than ten years and that she had experienced continuous back pain since 2012

and had been compliant with therapy. A previous lumbar MRI showed evidence of

intervertebral disc degeneration, annular bulging, and central disc extrusion with compression

of the thecal sac, but she had not experienced weakness despite the fmdings. She experienced


                                               8
chronic: pain in her bac:k and lower extremities and could not be in one position for more than

thirty minutes at a time. He believed that her pain coupled with her medications made her

unable to find a comfortable position that would allow her to carry on her normal work activity

and also affected her ability to concentrate on work duties. He did not believe she could

perform the duties of her regular occupation. R. 519.

        On June 11, 2015, Dr. Nottingham completed a Medical Assessment of Ability To Do

Work-Related Activities (Physic:al). 3 He found that Teresa could carry five pounds occasionally

and two pounds frequently because she had pain in her arms and nec:k when lifting. He said

she could walk for two hours in an eight-hour workday and could walk without interruption

for thirty minutes. She could sit for a total of four hours and without interruption for thirty

minutes. She could. never climb, stoop, balance, or crawl. and could oc:c:asionally kneel or

c:rouc:h. Her ability to reach,. handle, feel, push, and pull were limited by pain and the

degenerative changes in her spine. Handling and feeling were limited by paresthesia of her

right upper extremity. She should avoid working around heights, moving machinery,

temperature extremes, and vibration because of the degenerative changes in her spine and her

medication use. R. 521-522.

        Teresa saw Dr. Nottingham again in February 2016 and reported diffuse body aches

that were particularly bad through the nec:k, upper spine, hips, and lower extremities. She was

taking Morphine and Oxyc:odone as directed, along with her other medications. She was alert

and in no acute distress. Her nec:k was supple and she had some tenderness in the soft tissue



3Dr. Nottingham also provided an assessment of Teresa's mental abilities to do work-related activities, but
Teresa did not dispute that assessment either in her summary judgment motion or in these objections and it is
not addressed here.

                                                      9
of her neck posteriorly and laterally and in the shoulder compartments bilaterally. R. 751. In

June 2016 an X-ray of Teresa's spine showed endplate osteophyte formation in the mid to

lower thoracic spine and slightly narrowed intervertebral disc height at T7-T8. R. 799.

       In the ALJ's decision, she gave little weight to Dr. Nottingham's July 2013 opinion that

Teresa is in constant pain that renders her unable to function in a work setting and that she

would be absent several times per month, because he did not cite specific evidence or specify

the extent of the functional limitations that would prevent her from working. The ALJ also

commented that the opinion was inconsistent with the weight of the evidence, both in the

record and presented at the hearing. R. 27, 495.

       The ALJ also gave little weight to Dr. Nottingham's December 2014 opinion that

Teresa needed to change positions frequently and that her pain made it difficult to concentrate

at work. The ALJ found the opinion inconsistent with Dr. Nottingham's observation that

Teresa had no ongoing weakness. The ALJ further noted that Dr. Nottingham did not address

Teresa's exact functional limitations. R. 27, 519.

       With regard to Dr. Nottingham's June 2015 opinion, in which he did address Teresa's

functional limitations, the ALJ found that some of the physical limitations, such as the

environmental and standing limitations, were consistent with the record, given Teresa's

evidence of pain. However, the    AIJ   found that the extreme lifting limitations and postural

limitations were not wholly supported because Dr. Nottingham's notes did not reflect testing

to support greater limitations that those included in the residual functional capacity.

Significantly, the ALJ did not make a finding with regard to Dr. Nottingham's opinion that




                                               10
Teresa could not sit for more than four hours in a day or for more than half an hour at a time.

R. 27, 521-522.

       The magistrate 'judge found that the ALJ properly considered the relevant factors and

the record in determining the weight to give Dr. Nottingham's opinions. He noted that the

AIJ explained how each opinion was inconsistent with the record and with Teresa's actual
capabilities. The magistrate judge also found that while the ALJ did not accord a specific ·

weight to the June 2015 opinion, her explanation provides a. sufficient basis on which to review

the decision to not accord it controlling weight. ECF No. 19 at 11. The magistrate judge then

compared the ALJ's assessment with the factors to be considered as set forth in 20 C.P.R. §

404.1527(c). The magistrate judge concluded that substantial evidence supported the ALJ's

determination.

       Teresa objects to this conclusion and argues that the ALJ did not properly evaluate Dr.

Nottingham's June 2015 opinion because she did not state how much weight she assigned it.

She argues that the court cannot properly determine whether the record is supported by

substantial evidence without knowing how much weight the ALJ gave the opinion.

       The court will assume that the ALJ accorded the opinion some weight, because the

ALJ did find that some of the physical limitations assessed by Dr. Nottingham were consistent

with the record, given Teresa's evidence of pain. However, the ALJ discounted the extreme

lifting limitations and postural limitations because Dr. Nottingham's notes did not reflect

testing to support the limitations. Thus, to the extent the ALJ discussed Dr. Nottingham's

assessment, she did articulate reasons for giving the opinion less than controlling weight. But,




                                               11
as pointed out above, the   ALJ made no mention of Dr. Nottingham's finding that Plaintiff
can sit for no more than four hours a day or for more than thirty minutes at a time.

       The ALJ did cite to evidence in the record that Teresa's neurosurgery treatment

providers 4 had commented that Teresa should not work in a job that required sitting for

extended periods of time, but she discounted the comment, saying it was based on the

claimant's reports of pain and it was limited in time until her spine could be evaluated further.

R. 27,335. However, the record shows that the neurosurgery providers' recommendation was

based not only on Teresa's report of pain, but also on imaging done in 2012 showing multilevel

degenerative changes worse at L4-5 and L5-S1. In addition, the right L5-S1 facet joint was

hypertrophic and there was disc height loss, osteophytes, and facet hypertrophy at L4-5. R.

335. Also, additional imaging done in 2013 showed essentially no changes. Teresa continued

to have lumbar spondylosis, most advanced at L4-L5 where there was moderate disc

degeneration, mild lateral right stenosis, arid mild to moderate foramina! stenosis at L4-L5 and

L5-S1 on the right. R. 361. Thus, objective evidence in the record supports the neurosurgery

team's assessments that Teresa cannot sit for long periods of time, and Dr. Nottingham's

finding that she can sit no longer than four out of eight hours is consistent with that

assessment.




4 A physician assistant, Gavin Maccleery, wrote the note regarding Teresa's ability to sit.
Although at the time Teresa filed her application, a physician assistant was not considered a
treating source, Mr. Maccleery worked under the direction of Mark Shaffrey, M.D. The
magistrate judge accepted that the two worked together as Teresa's neurosurgery source and
neither party objected. ECF No. 19 at 13, n. 7. Effective March 27,2017, physician
assistants are recognized as treating sources for cases filed after that date. See 82 Fed. Reg.
5845 Oan. 18, 2017) (codified at 20 C.F.R. §§ 404.1502 and 416.902).
                                               12
       Also, the ALJ limited the weight she gave the neurosurgery source's comment in part

based on her observation that Teresa was able to sit for the duration of the hearing. R. 27. But

authority is clear that "[w]hile a claimant's demeanor at a hearing can be considered by the

ALJ in evaluating credibility and subjective complaints of pain, it is inappropriate for the ALJ

to judge a claimant by reference to some "sit and squirm" index." Wander v. Schweiker, 523

F.Supp. 1086, 1094 (D. Md. 1981) (internal citations omitted). The ALJ did not rely solely on

her observation ofTeresa to give less weight to the opinions of her treating providers, but to

the extent she did, the determination is not based on substantial evidence.

       Finally, in another part of the opinion, the ALJ cites Teresa's "capabilities" to discount

Dr. Nottingham's findings with regard to her ability to work. R. 27. A careful review of the

record shows that the capabilities described by the ALJ were that Teresa could get on and off

the exam table and had a normal gait and stance. R. 26. None of those activities indicates that

Teresa can sit for more than four hours per day, or for more than one-half hour at a time, as

Dr. Nottingham found.

       The court has reviewed the record de novo. Bearing in mind that the AIJ is required

to give controlling weight to opinions from a claimant's treating physician so long as the

opinion is well supported by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in the claimant's case record, the

court finds that the ALJ did not properly assess Dr. Nottingham's 2015 finding with regard to

Teresa's ability   ~o   sit. Not only did the ALJ not mention the finding, she failed to note that

another treating source had made a similar recommendation and that the record contains

objective evidence to support the conclusions of both. In addition, the inconsistencies she


                                                  13
cited to reduce reliance on Dr. Nottingham's conclusion do not address Teresa's ability to sit

Accordingly, the court sustains Teresa's objection that the magistrate judge erred in finding

that the ALJ properly considered Dr. Nottingham's June 2015 opinion.

       B. Return to Past Relevant Work

       The ALJ found that Teresa had the residual functional capacity (RFC) to do sedentary

work, which requires lifting and carrying no more than ten pounds occasionally and five

pounds frequently, standing and walking no more than two hours in an eight-hour workday,

sitting for no more than six hours in an eight-hour workday, and additional postural and

environmental limitations. R. 25. She then concluded that Teresa could perform her past

relevant work as a credit manager which did not require performance of work-related duties

beyond her RFC. R. 28. In support of this conclusion, the ALJ cited the testimony of the

vocational expert, who testified that a hypothetical person of Teresa's age, education, and work

experience who could sit for six hours, stand for two hours, and walk for two hours, could

perform the work as "as it's performed." R. 28, 51.

       The magistrate judge found that substantial evidence supported the ALJ's

determination that Teresa was capable of performing her past relevant work as a credit

manager as she actually performed it. He based his conclusion on the testimony from the

vocational expert that Teresa could do the work "as it's performed." ECF No. 19 at 17.

       Teresa objects to this finding, pointing out that the vocational expert's testimony that

she could do the job "as it's performed" was in response to the ALJ's question of whether a

hypothetical person with Teresa's residual functional capacity could return to her "past work

as she actually performed it or as it is customarily performed in the national economy." R. 51.


                                              14
Given the context of the question, Teresa argues that it is unclear whether the vocational

expert was saying that she could do the work as she performed it, or as it is performed in the

national economy. Teresa then goes on to argue that the work as she performed it required

sitting between six-and-a-half and seven hours per day which is more sitting than allowed for

by her RFC. R. 216-219.

       The court agrees that it is unclear whether the vocational expert meant that Teresa

could perform the work as it is performed in the national economy, or as she previously

performed it and the court also agrees that Teresa stated that the job as she performed it

required her to sit more than six hours per day. However, even if the vocational expert testified

and the   AIJ   found that Teresa could perform her past relevant work as it is generally

performed in the national economy, the issue regarding her ability to sit for an extended period

of time remains. The ALJ's finding that Teresa can sit for six hours per day is not supported

by substantial evidence, because the ALJ did not properly credit the testimony from two

treating sources who found that she could not sit for an extended period. Therefore, the ALJ's

determination that Teresa can perform sedentary work, including her previous job as a credit

manager, is not supported by substantial evidence. Accordingly, Teresa's objection to the

magistrate judge's conclusion that substantial evidence supports the ALJ's determination that

she can return to her past relevant work is sustained.

                                       CONCLUSION

       For the reasons stated, the court finds that the magistrate judge erred in finding that

the ALJ's determination regarding the weight she gave to Dr. Nottingham's June 2015

opinion and her determination that Teresa can return to her past relevant work are


                                               15
supported by substantial evidence. As such, the court REJECTS magistrate judge's report

and recommendation and REMANDS this case to the Commissioner pursuant to sentence

four of 42 U.S.C. § 405(g) for further consideration consistent with this opinion.

       An appropriate Order will be entered.

                                           Entered:    0 3   ----z-o- --z.-c> 1 1



                                           Michael F. Ur nski
                                           ChiefUnited States District Judge




                                               16
